Order entered September 24, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00837-CV

                         HON. JEFFREY A. LIPSCOMB, Appellant

                                               V.

                      MAYOR MIKE RAWLINGS, ET AL., Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-02003-E

                                           ORDER
       The reporter’s record in this case has not been filed. By letter dated September 4, 2019,

we informed appellant the court reporter notified us that the reporter’s record had not been filed

because appellant had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record. We directed appellant to provide the Court with written verification showing the

reporter’s record had been requested and that appellant had paid for or made arrangements to pay

for the record or had been found entitled to proceed without payment of costs. We cautioned

appellant that failure to provide the required documentation within ten days might result in the

appeal being ordered submitted without the reporter’s record.
       By letter dated September 20, 2019, appellant requested the Court to “move forward on

filing without the reporter’s record.” Accordingly, we ORDER this appeal submitted without a

reporter’s record.

       Appellant filed a brief on July 15, 2019, before either the clerk’s or the reporter’s record

had been filed. By letter dated July 18, 2019, the Court notified appellant the brief did not

comply with the requirements of Texas Rule of Appellate Procedure 38.1, including among other

things, a failure to cite to the record. We directed appellant to file an amended brief that was in

compliance with rule 38.1 within thirty days after the record was complete. Appellant filed an

amended brief on July 29, 2019, again before either the clerk’s or reporter’s record had been

filed. By letter dated September 5, 2019, after the clerk’s record had been filed, appellant

notified the Court he would not be filing an amended brief.        Accordingly, we ORDER the

appeal submitted on appellant’s July 29, 2019 amended brief.

       Appellee’s brief is due THIRTY DAYS from the date of this order.




                                                     /s/     ERIN A. NOWELL
                                                             JUSTICE